By the Court, Cady, P. J.
The only question in this case is, whether Richard P. Hart acquired title to any part of lot 227, under the comptroller’s deed ? A part of the description in the comptroller’s deed is applicable to lot 227. That lot is bounded on the north and south as is described in the comptroller’s deed. But the description in that deed is false as to the remainder, and as to the fact that it ever belonged to Jonas Morgan. He did formerly own lot No. 228. By the 10th section, chapter 262, of the laws of 1823, page 353, it is made the duty of the assessors in each town, in relation to lands not owned, or occupied by persons residing in such town, “ if the township, patent, or tract be subdivided into lots, and if they can obtain a map, or any correct information of such subdivis*347ion, to put down in their assessment rolls all the tracts, pieces and parcels of land in such township, patent or tract, not occupied nor owned by persons residing in the town where such township, patent or tract is situate, in numerical order, beginning at the lowest number, and proceeding regularly to the highest, without respect to any owner” The Iron Ore Tract had been subdivided into tracts as early as 1811. A map had been made of such subdivision, and filed in the surveyor general’s office. The assessors might have obtained a copy of the map. They might have obtained correct information as to the subdivisions of the said tract, and it was their duty to do so. And the town which they represent, not the non-resident owner of the land, is to suffer by their negligence. The number of the lot, if that can be ascertained, is thfe only designation which by law is made necessary, as to lands not occupied. And if the assessors assess a lot by a wrong number, the non-resident owner may be misled. If he has the comptroller’s advertisement for the sale of lands for taxes, and on comparing the numbers in the advertisement with the number in his grant, he does not discover his lot advertised, he knows that the law requires his lot to be advertised by its number, and he may not know it by any other designation. He may not know the names of the persons who occupy the adjoining lands. In order to take a man’s unoccupied lands from him for the nonpayment of a tax, the law requires that it shall be assessed by its number, if that can be ascertained. Lot No. 227 has not been assessed, advertised, or sold by its number. And the plaintiffs have not been defeated by the sale of lot 228. The motion for a new trial must, therefore, be denied.